DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Office Action is in response to Applicant’s Amendment filed 03/03/2022. Claims 6-7, 11 and 15-30 were previously objected to, claims 20-30 were previously found allowable, claims 5 and 24 have been amended, claim 11 has been canceled and claims 31-46 have been added. Currently, claims 1-10 and 12-42 are pending.

Response to Arguments
Applicant’s arguments, see pg. 10, filed 03/03/2022, with respect to the rejection(s) of claims 5 rejected under 35 U.S.C. § 112(b) as being indefinite have been fully considered and are persuasive.  The 112(b) rejection of claim 5 has been withdrawn. 
Applicant’s arguments, see pg. 10, filed 03/03/2022, with respect to the rejection(s) of claims 1-4, 8-10 and 12-14 rejected under 35 U.S.C. § 103 as being 

Allowable Subject Matter
Claims 1-10 and 12-42 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim 1, the prior art of record does not specifically teach or fairly suggest, a radiation detector, comprising a first set of electrodes and a second set of electrodes, wherein the first set of electrodes and the second set of electrodes are interdigitated and extend into the radiation absorption layer in a direction of thickness thereof and wherein the radiation detector further comprises an insulating layer at a surface of the radiation absorption layer distal from the electronics layer; and  wherein the first set of electrodes and the second set of electrodes are attached to the insulating layer.
 	With regards to claim 20, the prior art of record does not specifically teach or fairly suggest, a method comprising of obtaining a substrate with an insulating layer and a semiconductor layer attached to the insulating layer; forming a first set of electrodes and a second set of electrodes from the semiconductor layer by etching the semiconductor layer through its entire thickness; introducing semiconductor particles among the first set of electrodes and the second set of electrodes; bonding the semiconductor layer with an electronics layer comprising a first set of electric contacts and a second set of electric contacts, such that the first set of electrodes are electrically connected to the first set of electric contacts and the second set of electrodes are electrically connected to the second set of electric contacts.
With regards to claim 31, the prior art of record does not specifically teach or fairly suggest, a radiation detector, comprising a first set of electrodes and a second set of electrodes, wherein the first set of electrodes and the second set of electrodes are interdigitated and extend into the radiation absorption layer in a direction of thickness thereof and wherein the second set of electrodes are cylindrical in shape or prismatic in shape.
2.	The closest art of record teaches the following;
Whitehead discloses a radiation detector (Abstract), comprising:
an electronics layer comprising common contact zones (Fig. 2; 30, 32);
a radiation absorption layer 18 configured to absorb radiation [0052][0056];
(Fig. 4; 22) and a second set of electrodes (Fig. 4; 24), wherein the first set of electrodes and the second set of electrodes are interdigitated and extend into the radiation absorption layer in a direction of thickness thereof ([0058]; see Fig. 4 referencing 22 and 24).
Whitehead further teaches that the radiation detector may include an ohmic external contact applied to the at least one electrode to allow the connection of the radiation detector to an electronic measurement circuit [0018][0086][0087]. The reference further teaches that the interdigitated electrodes 22 and 24 are also elongated contact elements [0063].
Ullberg discloses a sensor unit for a radiation detector [0001]. Ullberg teaches of an conversion element (Fig. 2; 22) comprising a plurality of charge collection electrodes 28, implemented as contact pads embedded in the conversion element 22 [0052]. The reference goes on to teach of interconnections 36 that are utilized between the charge collection electrodes 28 and the associated readout electrodes 34. The readout electrode 34 receives, through said interconnection 36, an electrical signal generated in the conversion element 22 by the absorption of an X-ray photon [0057]. Further, the reference teaches that the readout pixel may comprise a readout contact pad to which the solder bump can be deposited [0028]. Finally, 32, wherein each readout pixel 32 comprises a readout electrode 34 implemented as a contact pad [0056].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495. The examiner can normally be reached M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUGH MAUPIN/           Primary Examiner, Art Unit 2884